800 F.2d 260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. RASSA, a/k/a (JBR), Taxpayer, Plaintiff-Appellant,v.UNITED STATES of America, Internal Revenue Service,Defendant-Appellees.
No. 86-1079.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 14, 1986.Decided Sept. 8, 1986.

JohnB.  Rassa, appellant pro se.
Roger Milton Olsen, Michael Lee Paup, David English Carmack, Nancy Gerry Morgan, U.S. Department of Justice, Tax Division, for appellee.
D.Md.
AFFIRMED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John B. Rassa, proceeding pro se, appeals the entry of summary judgment for the Internal Revenue Service in this tax refund action.  Rassa filed an amended return in 1980 alleging both a business loss and theft loss from the court-ordered sale of his personal residence pursuant to divorce proceedings.


2
I.R.C. Sec. 165(a) makes plain that losses from sales of personal residences are not deductible.  I.R.C. Sec. 165(a) and I.R.C. Sec. 165(c)(3) do allow the deduction of losses due to theft.  It is clear beyond peradventure, however, that a court-ordered sale is not a "theft."


3
Accordingly, we find that the district court properly granted summary judgment to the I.R.S.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Rassa v. United States, C/A No. M-84-3700 (D.Md., Feb. 27, 1986).


4
AFFIRMED.